 
Confidential Treatment Requested
 
 
 
Exhibit 10.1


FOURTH OMNIBUS AMENDMENT TO
FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT
AND
THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT


This FOURTH OMNIBUS AMENDMENT (this “Amendment”), dated as of November 6, 2014,
is entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed
Lender, PNC, as Managing Agent for the PNC Lender Group, SUMITOMO MITSUI BANKING
CORPORATION (“SMBC”), as a Committed Lender, MANHATTAN ASSET FUNDING COMPANY LLC
(“MAFC”), as a Discretionary Lender, SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC
Nikko”), as Administrator for the SMBC Discretionary Lender and as Managing
Agent for the SMBC Lender Group, LIBERTY STREET FUNDING LLC (“Liberty Street”),
as a Discretionary Lender, and THE BANK OF NOVA SCOTIA (“BNS”), as a Committed
Lender, as Administrative Agent for the Committed Lenders and Discretionary
Lenders, as Administrator for the BNS Discretionary Lender and as Managing Agent
for the BNS Lender Group and is the (i) EIGHTH AMENDMENT TO THE FOURTH AMENDED
AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (as described
below) and (ii) TENTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT (as described below).
RECITALS
A.WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS are
parties to that certain Fourth Amended and Restated Receivables Funding and
Administration Agreement, dated as of November 12, 2010 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “RFA”);
B.    WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer are parties to that certain Third Amended and Restated Receivables Sale
and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”); and
C.    WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS
desire to amend and modify certain terms of the RFA as hereinafter set forth and
the Borrower, Synnex and BNS desire to amend and modify certain terms of the
SSA, and to make certain other changes to the RFA, the SSA and the Related
Documents, as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


 
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.


 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


1.    Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the same meanings herein as in Annex X to SSA and RFA.
2.    Amendments to Annex X to the SSA and the RFA.
(a)    Clause (iii) in the definition of “Adjusted Net Receivables Balance” in
Annex X to SSA and RFA is hereby amended and restated in its entirety to read as
follows:
“(iii) the lesser of (A) (I) the aggregate Outstanding Balance of all Eligible
Receivables the Obligors of which are Eligible Foreign Obligors minus (II) the
sum, with respect to each Eligible Foreign Obligor Jurisdiction, of the amount
by which the aggregate Outstanding Balance of all Eligible Receivables of each
Eligible Foreign Obligor organized in such Eligible Foreign Obligor Jurisdiction
exceeds 2.00% of the Net Receivables Balance and (B) (I) at any time a Foreign
Obligor Trigger Event exists, 2.00% of the Net Receivables Balance and (II) at
any time a Foreign Obligor Trigger Event does not exist, 5.00% of the Net
Receivables Balance, and”.
(b)    The definition of “Aggregate Commitment” in Annex X to SSA and RFA is
hereby amended by replacing the amount “Five Hundred Million Dollars
($500,000,000)” where it appears therein with the amount “Six Hundred Million
Dollars ($600,000,000)” in its place.
(c)    The definition of “Concentration Percentage” in Annex X to SSA and RFA is
hereby amended and restated in its entirety as follows:
““Concentration Percentage” shall mean, as of any date of determination, for the
Obligors compromising each Class of Obligor in the table below, on an individual
basis, a percentage not to exceed the corresponding “Individual Obligor
Percentage”, subject to adjustment for any Special Obligors as approved by the
Administrative Agent with the consent of the Requisite Lenders.
Class of Obligor
Individual Obligor Percentage
 
 
Class A
15.00%
Class B
10.00%
Class C
7.66%
Class D
4.60%



(d)    The definition of “Default Ratio” in Annex X to SSA and RFA is hereby
amended by (i) replacing the text “Outstanding Balance” where it appears in
clause (a)(i) therein with

 
2
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


the text “Billed Amount” in its place and (ii) replacing the time period “three
(3) months” where it appears in clause (b) therein with the time period “four
(4) months” in its place.
(e)    The definition of “Default Trigger Ratio” in Annex X to SSA and RFA is
hereby amended by (i) replacing the text “fourth, fifth, and sixth” where it
appears therein with the text “fifth, sixth, and seventh” in its place and (ii)
replacing the text “Outstanding Balance” where it appears in clause (a) therein
with the text “Billed Amount” in its place.
(f)    The definition of “Defaulted Receivable” in Annex X to SSA and RFA is
hereby amended by replacing the text “91 to 120 days” where it appears therein
with the text “121 to 150 days” in its place.
(g)    The definition of “Delinquency Ratio” in Annex X to SSA and RFA is hereby
amended and restated in its entirety to read as follows:
““Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:


(1)        the aggregate Billed Amount of all Transferred Receivables (other
than Specified Excluded Receivables) with respect to which any payment, or part
thereof, remains unpaid from 91 to 120 days after its Billing Date


to


(2)        the aggregate Outstanding Balance of all Transferred Receivables
(other than Specified Excluded Receivables) as of the last day of the most
recently ended Settlement Period.”.


(h)    The definition of “Delinquency Trigger Ratio” in Annex X to SSA and RFA
is hereby amended and restated in its entirety to read as follows:


““Delinquency Trigger Ratio” shall mean, as of any date of determination, the
ratio (expressed as a percentage) of:


(1)        the aggregate Billed Amount of Transferred Receivables (other than
Specified Excluded Receivables) as of the last day of the three (3) most
recently ended Settlement Periods with respect to which any payment, or part
thereof, remains unpaid from 91 to 120 days after its Billing Date


to


(2)        the aggregate Outstanding Balance of Transferred Receivables (other
than Specified Excluded Receivables) as of the last day of the three (3) most
recently ended Settlement Periods.”.

 
3
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 




(i)    Clause (a) of the definition of “Eligible Receivable” in Annex X to SSA
and RFA is hereby amended by replacing the number “90” where it appears therein
with the number “120” in its place.
(j)    The definition of “Final Advance Date” in Annex X to SSA and RFA is
hereby amended by replacing the date “October 18, 2015” where it appears therein
with the date “November 4, 2016” in its place.
(k)    The definition of “Indemnified Taxes” in Annex X to SSA and RFA is hereby
amended by replacing the text “Section 2.08(h)” where it appears therein with
the text “Section 2.08(g)” in its place.
(l)    The definition of “Loss Reserve Ratio” in Annex X to SSA and RFA is
hereby amended and restated in its entirety to read as follows:
““Loss Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:
LRR=LHF × ARR × 2.25
where
LRR =        the Loss Reserve Ratio;
LHF =
a Loss Horizon Factor equal to (x) the aggregate principal amount of Transferred
Receivables originated during the four (4) most recent Settlement Periods
preceding such date divided by (z) the Adjusted Net Receivables Balance as of
the end of the Settlement Period immediately preceding such date; and

ARR =
As of any date of determination, the highest quotient occurring during the
twelve most recent Settlement Periods of (i) the aggregate Billed Amount of all
Transferred Receivables (other than Specified Excluded Receivables) which became
Defaulted Receivables during the three most recent calendar Settlement Periods
immediately preceding such date divided by (ii) the aggregate Outstanding
Balance of all Transferred Receivables (other than Specified Excluded
Receivables) originated during the fifth through seventh calendar Settlement
Periods immediately preceding such date.”.

(m)    The definition of “Minimum Reserve Ratio” in Annex X to SSA and RFA is
hereby amended by replacing the percentage “22.5%” where it appears therein with
the percentage “25.0%” in its place.

 
4
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


(n)    The last sentence in the definition of “Special Obligor” in Annex X to
SSA and RFA is hereby amended and restated in its entirety to read as follows:
“As of the Fourth Omnibus Amendment Effective Date, and until such status is
revoked by any Lender, (i) [*] shall be a Special Obligor with an “Individual
Obligor Percentage” of 25.00% so long as [*]’s long-term unsecured rating is
equal to or greater than A by S&P and Baa2 by Moody’s; (ii) [*] shall be a
Special Obligor with an “Individual Obligor Percentage” equal to a Class C
Obligor under the definition of “Concentration Percentage” so long as [*]’s
long-term unsecured rating is equal to or greater than BB by S&P and Baa3 by
Moody’s; and (iii) [*] shall be a Special Obligor with an “Individual Obligor
Percentage” of 7.00%.”.
(o)    Annex X to the SSA and RFA is hereby be amended by inserting the
following defined terms in the appropriate alphabetical order:
““Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Servicer, and each Originator or
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Eligible Foreign Obligor” shall mean a Foreign Obligor whose jurisdiction of
organization has a sovereign debt rating of no less than A-1 by S&P and P-1 by
Moody’s.
“Eligible Foreign Obligor Jurisdiction” shall mean any jurisdiction in which an
Eligible Foreign Obligor is organized.
“Foreign Obligor Trigger Event” shall exist if, as of any date of determination,
either (i) Synnex’s Fixed Charge Coverage Ratio (as defined in the Credit
Agreement) is below 1.20 or (ii) Synnex’s consolidated Leverage Ratio (as
defined in the Credit Agreement) is above 3.50.
“Fourth Omnibus Amendment Effective Date” shall mean November 6, 2014.
“Participant Register” shall have the meaning assigned to it in Section 12.02(i)
of the Funding Agreement.
“Register” shall have the meaning assigned to it in Section 12.02(i) of the
Funding Agreement.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions, including, on the Fourth Omnibus
Amendment Effective Date, Cuba, Iran, North Korea, Sudan and Syria.

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.


 
 
 
 
5
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


“Sanctioned Person” shall mean, at any time (i) a Person currently the subject
or the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (ii) any Person controlled by any such Person.
“Sanctions” shall mean economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority, including the U.S. and Canada.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.”.
3.    Amendments to the RFA.
(a)    The second sentence in clause (g) of Section 2.08 to the RFA is hereby
amended and restated in its entirety as follows:
“If the Borrower shall be required by law to deduct or withhold any Indemnified
Taxes from or in respect of any sum payable hereunder, (i) the sum payable shall
be increased as much as shall be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.08) the Affected Party entitled to
receive any such payment receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Borrower
shall make such deductions or withholdings, and (iii) the Borrower shall pay the
full amount deducted or withheld to the relevant taxing or other authority in
accordance with applicable law.”.
(b)    The first sentence in clause (a) of Section 2.09 to the RFA is hereby
amended and restated in its entirety in its entirety to read as follows:
“If any Affected Party shall have determined that, after the date hereof, the
adoption or implementation of or any change in any law, treaty, governmental (or
quasi governmental) rule, regulation, guideline or order or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority regarding capital adequacy, reserve or liquidity
requirements or similar requirements or compliance by such Affected Party with
any request or directive regarding capital adequacy, reserve or liquidity
requirements or similar requirements (whether or not having the force of law)
from any central bank or other Official Body increases or would have the effect
of increasing the amount of capital, liquidity, reserves or other funds required
to be maintained by such Affected Party against commitments made by it under
this Agreement or any other Related Document or Program Support Agreement and
thereby reducing the rate of return on such Affected Party’s capital as a
consequence of its commitments

 
6
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


hereunder or thereunder (each, an “Increased Capital Rate of Return Reduction
Event”), then the Borrower shall from time to time upon demand by the
Administrative Agent pay to the Administrative Agent on behalf of such Affected
Party additional amounts sufficient to compensate such Affected Party for such
reduction together with interest thereon from the date of any such demand until
payment in full at the applicable Base Rate.”.
(c)    The first sentence of clause (o) of Section 4.01 to the RFA is hereby
amended and restated in its entirety to read as follows:
“The Borrower (i) is not a “covered fund” under the Volcker Rule and (ii) is
not, and after giving effect to the transactions contemplated hereby, will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act or any successor statute. In determining that the
Borrower is not a covered fund, the Borrower either does not rely solely on the
exemption from the definition of “investment company” set forth in Section
3(c)(1) and/or 3(c)(7) of the Investment Company Act or is entitled to the
benefit of the exclusion for loan securitizations in the Volcker Rule under 17
C.F.R. 75.10(c)(8).”.
(d)    Section 4.01 to the RFA is hereby amended by inserting a new clause (w)
at the end thereof to read as follows:
“(w)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on behalf of the Borrower that are designed to
achieve compliance by the Borrower and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, giving due regard to
the nature of such the Borrower’s business and activities, and the Borrower and,
to the knowledge of the Borrower, its officers, employees, directors and agents
acting in any capacity in connection with or directly benefitting from the
credit facility established hereby, are in compliance with Anti-Corruption Laws
and applicable Sanctions, in each case in all material respects. (a) None of the
Borrower or, to the knowledge of the Borrower, any of its directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person, and (b)  the Borrower is not organized or resident in a Sanctioned
Country. No Advance or use of proceeds thereof by the Borrower in any manner
will violate Anti-Corruption Laws or applicable Sanctions.”.
(e)    Section 5.01 to the RFA is hereby amended by inserting a new clause (i)
at the end thereof to read as follows:
“(i)        Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Borrower that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Borrower, by the Borrower and each
of its directors,

 
7
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, in each case giving due regard to the nature of the Borrower’s
business and activities.”.
(f)    Section 5.03 to the RFA is hereby amended by inserting a new clause (q)
at the end thereof to read as follows:
“(q)    Anti-Corruption Laws and Sanctions. The Borrower will not request any
Advance, and shall procure that its directors, officers, employees and agents
shall not use, the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any party hereto under any
applicable Sanctions or the violation of any Sanctions by any such Person.”.
(g)    Section 8.01(t) to the RFA is hereby amended and restated in its entirety
as follows:
“(t)        (i) the Default Trigger Ratio shall exceed 2.00%; (ii) the
Delinquency Trigger Ratio shall exceed 2.50%; (iii) the Dilution Trigger Ratio
shall exceed 5.75%; or (iv) the Receivables Collection Turnover Trigger shall
exceed 47.5 days; or”.
(h)    Section 12.02 to the RFA is hereby amended by inserting a new clause (i)
at the end thereof to read as follows:
“(i)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain, or cause to be maintained,
a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Related Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans, letters of credit or its other obligations under any of the
Related Documents) to any Person except to the extent that such disclosure is
necessary to

 
8
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.”.
(i)    Schedule 1.01 to the RFA is hereby amended and restated in its entirety
in the form of Exhibit A attached hereto.
(j)    The Form of Monthly Report and the Form of Weekly Report attached to
Annex 5.02(a) to the RFA are hereby amended and restated in its entirety in the
form of Exhibit B attached hereto.
4.    Amendments to the SSA.
(a)    Section 4.01 to the SSA is hereby amended by inserting a new clause (y)
at the end thereof to read as follows:
“(y)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on behalf of each of the Transaction Parties
that are designed to achieve compliance by the Transaction Parties and their
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, giving due regard to the nature
of such Person’s business and activities, and each of the Transaction Parties,
their respective Subsidiaries and their respective officers and employees and,
to the knowledge of each of the Transaction Parties, its respective officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the purchases contemplated established hereby, are in
compliance with Anti-Corruption Laws and applicable Sanctions, in each case in
all material respects. None of (a) the Transaction Parties or any of their
respective Subsidiaries or, to the knowledge of the Transaction Parties, as
applicable, any of their respective directors, officers, employees, or agents
that will act in any capacity in connection with or directly benefit from the
credit facility established hereby, is a Sanctioned Person, and (b)  the
Transaction Parties nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country. No use of proceeds of the Sale Price of any
Transferred Receivables by any Transaction Party will in any manner violate
Anti-Corruption Laws or applicable Sanctions.”.
(b)    Section 4.02 to the SSA is hereby amended by inserting a new clause (o)
at the end thereof to read as follows:
“(o)    Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of each Originator that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of each Originator, by such Originator
and each of its respective Subsidiaries and its or their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, in each case giving due regard to the nature of such Person’s
business and activities.”.

 
9
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


(c)    Section 4.03 to the SSA is hereby amended by inserting a new clause (n)
at the end thereof to read as follows:
“(n)    Anti-Corruption Laws and Sanctions. Each Originator shall not use, and
each Originator shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, proceeds of the Sale
Price of any Transferred Receivables (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding or financing any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any party hereto under any applicable Sanctions or
the violation of any Sanctions by any such Person.”.
(d)    Section 7.04 to the SSA is hereby amended by inserting a new clause (p)
at the end thereof to read as follows:
“(p)    Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Servicer that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Servicer, by the Servicer and each
of its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, in each case giving
due regard to the nature of such Person’s business and activities”.
5.    Representations and Warranties. Each of Synnex and the Borrower represents
and warrants for itself as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.

 
10
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to such Person.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA and Synnex
set forth in the SSA shall be true and correct (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof, in which case, such representations and
warranties shall be true and correct as of such other date) and (ii) no
Termination Event or Incipient Termination Event shall have occurred and be
continuing.
6.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.
7.    Effectiveness. This Amendment shall become effective as of the date hereof
(the “Effective Date”) receipt by the Administrative Agent of the following: (i)
counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the other parties hereto; (ii) counterparts of the Amended and Restated
Fee Letter (whether by facsimile or otherwise) executed by each of the other
parties thereto; and (iii) such documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of the Borrower and Synnex and the authorization of this Amendment, all
in form and substance satisfactory to the Administrative Agent.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
10.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

 
11
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


11.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.
[Signature Pages Follow]



 
12
 




--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
SIT FUNDING CORPORATION,
as the Borrower


By:___/s/ Marshall Witt_________________
Name: Marshall Witt
Title: Chief Financial Officer




SYNNEX CORPORATION



By:___/s/ Marshall Witt_________________
Name: Marshall Witt
Title: Chief Financial Officer









S-1    Fourth Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


THE BANK OF NOVA SCOTIA,
as a Lender, as Administrator for
Liberty Street Funding LLC,
as Managing Agent for the
BNS Lender Group and
as the BNS Committed Lender




By:___/s/ Eugene Dempsey ______________
Name:     Eugene Dempsey
Title:     Director



LIBERTY STREET FUNDING LLC,
as a Lender and the BNS Discretionary Lender




By:___/s/ Jill A. Russo___________________
Name:     Jill A. Russo
Title:     Vice President


THE BANK OF NOVA SCOTIA,
as Administrative Agent




By:___/s/ Eugene Dempsey ______________
Name:     Eugene Dempsey
Title:     Director












S-2    Fourth Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent for the PNC Lender Group


By:___/s/ Mark Falcione____________________
Name:     Mark Falcione
Title:     Executive Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as the PNC Committed Lender


By:___/s/ Mark Falcione____________________
Name:     Mark Falcione
Title:     Executive Vice President









S-3    Fourth Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


SMBC NIKKO SECURITIES AMERICA, INC.,
as Administrator for
Manhattan Asset Funding Company LLC
and as Managing Agent for the
SMBC Lender Group


By:___/s/ Naoya Miyagaki___________________
Name:     Naoya Miyagaki
Title:     President




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender and the SMBC Committed Lender


By:___/s/ Yasufumi Morita___________________
Name:     Yasufumi Morita
Title:     Vice President




MANHATTAN ASSET FUNDING COMPANY LLC, as a Lender and
the SMBC Discretionary Lender


By:    MAF RECEIVABLES CORP.,
its sole member
By:___/s/ Lina Khaimah_____________________
Name:     Lina Khaimah
Title:    





S-4    Fourth Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


EXHIBIT A


Schedule 1.01 to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time
and The Bank of Nova Scotia




Lender
Commitment
The Bank of Nova Scotia
$270,000,000
PNC Bank, National Association
$180,000,000
Sumitomo Mitsui Banking Corporation
$150,000,000
Total
$600,000,000




A-1

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


EXHIBIT B


Form of Monthly Report & Form of Weekly Report


[Attached]



B-1

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 




SIT Funding Corporation
Monthly Report
 
 
 
 
 
Pro Forma Report For Month Ending:
 
 
Please NOTE: $ in 000s
 
 
 
 
PART I. ROLLFORWARD
 
 
TOTAL
 
NOTES
1)
Beginning of Month Receivables Balance
 
 
 
2)
Gross Credit Sales (and Transfers)
 
 
 
3)
Collections
 
 
 
4)
Write Offs prior to 91 days past invoice
 
 
 
5)
Recoveries
 
 
 
6)
Non-Dilutive Debits
 
 
 
7)
Non-Dilutive Credits
 
 
 
8)
Discounts
 
 
 
9)
Credit MEMOs
 
 
 
9a)
Other Dilutive Items
 
 
 
 
End of Month Receivables Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
PART II. AGING
 
 
TOTAL
 
 
10)
0-30 dpi
 
 
 
11)
31-60 dpi
 
 
 
12)
61-90 dpi
 
 
 
13)
91-120 dpi
 
 
 
14)
121-150 dpi
 
 
 
14a)
151+ dpi
 
 
 
15)
[Reserved] 91-120 dpi: EXT & AFR, less PAR
 
 
 
16)
[Reserved] 121-150 dpi: EXT & AFR, less PAR
 
 
 
16a)
[Reserved] 151+ dpi AFR, less PAR
 
 
 
16b)
Credits
 
 
 
 
TOTAL
 
 
 
 
 
 
 
 
 
 
 
 
 
PART III. ELIGIBLE & NET ELIGIBLES RECEIVABLES CALCULATION
 
 
TOTAL
 
 
TOTAL
Total Receivables
 
 
 
 
 
 
 
 
17)
A/R > 120 dpi
 
 
 




B-2

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


18)
Credits > 90 dpi
 
 
 
19)
COD or CIA Payment Terms
 
 
 
20)
Contra / Offset
 
 
 
21)
Unapplied Cash
 
 
 
22)
Chargebacks and returns
 
 
 
23)
Due From Bankrupt or Insolvent Customers
 
 
 
24)
Extended Terms A/R
 
 
 
25)
Bill and Hold / Guaranteed Sales / Progress Billing
 
 
 
26)
Excluded Obligor Receivables
 
 
 
27)
Cross Aging > 50% (>90 dpi)
 
 
 
28)
Employee Receivables
 
 
 
29)
Non-trade/ Notes Receivable
 
 
 
30)
Rebate Reserve
 
 
 
31)
Disputed Receivables
 
 
 
32)
Vendor Pass through amounts
 
 
 
33)
All Other Ineligibles
 
 
 
34)
Subserviced Receivables
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
INELIGIBLE RECEIVABLES
 
 
 
 
ELIGIBLE RECEIVABLES
 
 
 
 
           less Permitted Affiliates, Foreign, and Govt
 
 
 
 
           less Excess Concentration Amounts
 
 
 
 
NET RECEIVABLES BALANCE
 
 
 
 
 
 
 
 
 
Contra - Gov't
 
 
 
 
Contra - Permitted Affiliate Receivables
 
 
 
 
Contra - Foreign Receivables (USD)
 
 
 
 
Contra - Subservicing allow
 
 
 
 
Adj NET RECEIVABLE BALANCE ("Adj NRB")
 
 
 
 
 
 
 
 
 
 
 
 
 
PART IV. ADVANCE RATE
 
 
%
 
 
 
Loss Reserve Ratio
 
 
MEMO:
 
Dilution Reserve Ratio
 
 
 
 
Minimum Reserve Ratio
 
 
 
 
Dynamic Advance Rate
 
 
 
 
Adj. NRB x Dynamic Advance Rate
 
 
 
 
Interest Reserve
 
Interest Reserve Rate:
 
Servicing Fee Reserve
 
Servicing Fee Rate:




B-3

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


 
Available For Funding ("AFN")
 
 
 
 
 
 
 
 
35)
Aggregate Commitment
 
 
 
 
Borrowing Base
 
 
 
 
 
 
 
 
 
 
 
 
 
PART V. FUNDING AVAILABILITY
 
 
 
 
 
 
 
 
 
Borrowing Base (Maximum Availability)
 
 
 
36)
Borrowing (Current Capital Outstanding)
 
 
 
 
 
 
 
 
 
POTENTIAL INCREASE AMOUNT
 
 
 
 
 
 
 
 
37)
Requested Borrowing Increase
 
 
 
 
 
 
 
 
 
Ending Borrowings Outstanding (after funding)
 
 
 
 
Purchaser's Interest
 
 
 
 
 
 
 
 
 
Funding Excess (as defined in Annex X)
 
 
 
 
 
 
 
 
 
 
 
 
 
PART VI. RECEIVABLE TERMINATION EVENTS (PERFORMANCE RATIOS)
 
 
NOTE: Ratios reflect New Age impact starting with April 2008
 
(Section 8.01(t) of RFA)
 
 
 
Current Month
Trigger
Termination Event?
 
Dilution Trigger Ratio
 
 
 
 
Default Trigger Ratio
 
 
 
 
Delinquency Trigger Ratio
 
 
 
 
Receivables Collection Turnover Trigger
 
 
 
 
 
 
 
 
PART VII. SERVICER TERMINATION EVENTS (FINANCIAL RATIOS)
 
 
 
(Section 8.01(m) of SSA)
 
 
 
Current Month
Trigger*
Termination Event?
 
Fixed Charge Coverage Ratio
 
 
 
 
 
 
 
 
TOP OBLIGORS and Total # Obligors
 
 
 
Total Number of Obligors
 
 
 
 
 
TOTAL
 
 
38)
Number of Obligors
 
 
 
 
 
 
 
 
Top Obligors - attach Concentrations tab
 
 
 




B-4

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


 
 
 
 
 
 
 
 
 
 
 
The undersigned hereby represents and warrants that the foregoing is true and
accurate in all material respects and is in accordance with the Receivables
Funding & Administration Agreement, as may be amended and restated from time to
time, dated as of November 12, 2010 and that no Event of Termination or
Incipient Event of Termination has occurred and is continuing.
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 




B-5

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 




Obligor Concentrations
as of
 
Please NOTE: $ in 000s
(A)
(B)
(C)
(D)
(E)
 
 
 
 
 
 
 
= (A x C)
= (B - D) or 0
 
Obligor
S&P Short
Term Rating
(If no ST then LT)
Moody's Short
Term Rating
(If no ST then LT)
Limit %
Obligor Eligible Receivables
Eligible AR (less exception**)
Concentration Limit
Excess Concentration
1.
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 
4.
 
 
 
 
 
 
 
 
5.
 
 
 
 
 
 
 
 
6.
 
 
 
 
 
 
 
 
7.
 
 
 
 
 
 
 
 
8.
 
 
 
 
 
 
 
 
9.
 
 
 
 
 
 
 
 
10.
 
 
 
 
 
 
 
 
11.
 
 
 
 
 
 
 
 
12.
 
 
 
 
 
 
 
 
13.
 
 
 
 
 
 
 
 
14.
 
 
 
 
 
 
 
 
15.
 
 
 
 
 
 
 
 
16.
 
 
 
 
 
 
 
 
17.
 
 
 
 
 
 
 
 
18.
 
 
 
 
 
 
 
 
19.
 
 
 
 
 
 
 
 
20.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subserviced Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Total Excess Concentrations
 
 
 
 
 
 
 
 
 
 
 
Obligor Class
Obligor Ratings (S&P/Moody's)*
Percentage
Special Obligor
 
 
 
Short Term
Long Term
Company
Concentration %
 
 
 
Class A
A-1/P-1
A/A2 or higher
 
 
 
 
 
 
Class B
A-2/P-2
BBB+/Baa1 or higher
 
 
 
 
 
 
Class C
A-3/P-3
BBB-/Baa3 or higher
 
 
 
 
 




B-6

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


 
Class D
Below BBB-/Baa3 ; NR ; NIG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Obligors
Obligor Ratings (S&P/Moody's)
Percentage
 
 
 
 
 
Short Term
Long Term
 
 
 
 
 
 
 
 
 
 
 
 
 






B-7

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 




SIT Funding Corporation
Weekly Report
 
 
 
 
 
 
 
Pro Forma Report For Day Ending:
 
 
 
 
Please NOTE: Amounts in Dollars
 
 
 
 
 
 
 
 
 
 
PART I. ROLLFORWARD
 
 
 
 
 
 
1)
Beginning of Week Receivables Balance
 
 
 
 
2)
Gross Credit Sales (and Transfers)
 
 
 
 
3)
Collections
 
 
 
 
4)
Write Offs
 
 
 
 
5)
Recoveries
 
 
 
 
6)
Non-Dilutive Debits
 
 
 
 
7)
Non-Dilutive Credits
 
 
 
 
8)
Discounts
 
 
 
 
9)
Credit MEMOs
 
 
 
 
9a)
Other Dilutive Items
 
 
 
 
 
End of Day Receivables Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PART II. AGING
 
 
 
 
 
 
 
Only updated Weekly, not Daily
 
 
 
 
10)
0-30 dpi
 
 
 
 
11)
31-60 dpi
 
 
 
 
12)
61-90 dpi
 
 
 
 
13)
91-120 dpi
 
 
 
 
14)
121-150 dpi
 
 
 
 
14a)
151+ dpi
 
 
 
 
15)
[Reserved] 91-120 dpi: EXT & AFR, less PAR
 
 
 
 
16)
[Reserved] 121-150 dpi: EXT & AFR, less PAR
 
 
 
 
16a)
[Reserved] 151+ dpi: EXT & AFR, less PAR
 
 
 
 
16b)
Credits
 
 
 
 
 
TOTAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PART III. ELIGIBLE & NET ELIGIBLE RECEIVABLES CALCULATION
 
 
 
TOTAL
 
 
TOTAL
Total Receivables
 
 
 
 
 
 
 
 
 
 
17)
A/R > 120 dpi
 
 
 
 
18)
Credits > 90 dpi
 
 
 
 




B-8

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


19)
COD or CIA Payment Terms
 
 
 
 
20)
Contra / Offset
 
 
 
 
21)
Unapplied Cash
 
 
 
 
22)
Chargebacks and returns
 
 
 
 
23)
Due From Bankrupt or Insolvent Customers
 
 
 
 
24)
Extended Terms A/R
 
 
 
 
25)
Bill and Hold / Guaranteed Sales / Progress Billing
 
 
 
 
26)
Excluded Obligor Receivables
 
 
 
 
27)
Cross Aging > 50% (>90 dpi)
 
 
 
 
28)
Employee Receivables
 
 
 
 
29)
Non-trade/ Notes Receivable
 
 
 
 
30)
Rebate Reserve (Include NAE Rebate reserve)
 
 
 
 
31)
Disputed Receivables / In excess of Credit Limit
 
 
 
 
32)
Vendor Pass through amounts / Debit Memos
 
 
 
 
33)
All Other Ineligibles (Include NAE Customer Liabilities
 
 
 
34)
Subserviced Receivables
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
INELIGIBLE RECEIVABLES
 
 
 
 
 
ELIGIBLE RECEIVABLES
 
 
 
 
 
           less Permitted Affiliates, Foreign, and Govt
 
 
 
 
 
           less Excess Concentration Amounts
 
 
 
 
 
NET RECEIVABLES BALANCE
 
 
 
 
 
 
 
 
 
 
 
Contra - Gov't
 
 
 
 
 
Contra - Permitted Affiliate Receivables
 
 
 
 
 
Contra - Foreign Receivables (USD)
 
 
 
 
 
Contra - Subservicing
 
 
 
 
 
Adj NET RECEIVABLE BALANCE ("Adj NRB")
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PART IV. ADVANCE RATE
 
 
 
%
As of:
 
 
Loss Reserve Ratio
 
 
 
 
 
Dilution Reserve Ratio
 
 
 
 
 
Minimum Reserve Ratio
 
 
 
 
 
Dynamic Advance Rate
 
 
 
 
 
NRB x Dynamic Advance Rate
 
 
 
 
 
Interest Reserve
 
 
Interest Reserve Rate:
 
Servicing Fee Reserve
 
 
Servicing Fee Rate:
 
Available For Funding ("AFN")
 
 
 
 
 
 
 
 
 
 
35)
Aggregate Commitment
 
 
 
 
 
Borrowing Base
 
 
 
 




B-9

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 


 
 
 
 
 
 
 
 
 
 
 
 
PART V. FUNDING AVAILABILITY
 
 
 
 
 
 
 
Borrowing Base (Maximum Availability)
 
 
 
 
 
Borrowing (Current Capital Outstanding)
 
 
 
 
 
 
EXCESS FUNDING CAPACITY
 
 
POTENTIAL INCREASE AMOUNT
 
 
 
 
 
 
 
 
 
 
 
Requested Borrowing Increase / (Decrease)
 
 
 
 
 
 
 
 
 
 
 
Ending Borrowings Outstanding (after funding)
 
 
 
 
 
Purchaser's Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The undersigned hereby represents and warrants that the foregoing is true and
accurate in all material respects and is in accordance with the Receivables
Funding & Administration Agreement, as may be amended and restated from time to
time, dated as of Nov 12, 2010 and that no Event of Termination or Incipient
Event of Termination has occurred and is continuing.
 
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 




B-10

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 




Obligor Concentrations
as of
 
Please NOTE: $ in 000s
(A)
(B)
(C)
(D)
(E)
 
 
 
 
 
 
 
= (A x C)
= (B - D) or 0
 
Obligor
S&P Short
Term Rating
(If no ST then LT)
Moody's Short
Term Rating
(If no ST then LT)
Limit %
Obligor Eligible Receivables
Eligible AR (less exception**)
Concentration Limit
Excess Concentration
1.
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 
4.
 
 
 
 
 
 
 
 
5.
 
 
 
 
 
 
 
 
6.
 
 
 
 
 
 
 
 
7.
 
 
 
 
 
 
 
 
8.
 
 
 
 
 
 
 
 
9.
 
 
 
 
 
 
 
 
10.
 
 
 
 
 
 
 
 
11.
 
 
 
 
 
 
 
 
12.
 
 
 
 
 
 
 
 
13.
 
 
 
 
 
 
 
 
14.
 
 
 
 
 
 
 
 
15.
 
 
 
 
 
 
 
 
16.
 
 
 
 
 
 
 
 
17.
 
 
 
 
 
 
 
 
18.
 
 
 
 
 
 
 
 
19.
 
 
 
 
 
 
 
 
20.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subserviced Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Total Excess Concentrations
 
 
 
 
 
 
 
 
 
 
 
Obligor Class
Obligor Ratings (S&P/Moody's)*
Percentage
Special Obligor
 
 
 
Short Term
Long Term
Company
Concentration %
 
 
 
Class A
A-1/P-1
A/A2 or higher
 
 
 
 
 
 
Class B
A-2/P-2
BBB+/Baa1 or higher
 
 
 
 
 
 
Class C
A-3/P-3
BBB-/Baa3 or higher
 
 
 
 
 
 
Class D
Below BBB-/Baa3 ; NR ; NIG
 
 
 
 
 






B-11

--------------------------------------------------------------------------------

 
Confidential Treatment Requested
 







B-12